Name: Council Decision (CFSP) 2017/2283 of 11 December 2017 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (Ã¢ iTrace IIIÃ¢ )
 Type: Decision
 Subject Matter: trade policy;  information and information processing;  cooperation policy;  international security;  defence;  EU finance
 Date Published: 2017-12-12

 12.12.2017 EN Official Journal of the European Union L 328/20 COUNCIL DECISION (CFSP) 2017/2283 of 11 December 2017 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (iTrace III) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The 2016 EU Global Strategy for the European Union's Foreign and Security Policy (the EU Global Strategy) emphasises that the Union will promote peace and guarantee the security of its citizens and territory and step up its contributions to collective security. (2) The illicit manufacture, transfer and circulation of conventional weapons, including small arms and light weapons (SALW), and their excessive accumulation and uncontrolled spread are central to this challenge, in Europe as well as abroad. These illicit activities fuel insecurity in Europe and its neighbourhood as well as in many other regions of the world, exacerbating conflict and undermining post-conflict peace-building, thus posing a serious threat to European peace and security. (3) The EU Strategy of 16 December 2005 to combat the illicit accumulation and trafficking of SALW and their ammunition (the EU SALW Strategy), which sets the guidelines for Union action in the field of SALW, stresses that SALW contribute to a worsening of terrorism and organised crime, and are a major factor in triggering and spreading conflicts, as well as in the collapse of State structures. (4) The EU SALW Strategy also asserts that the Union shall strengthen and support the machinery for sanctions monitoring and support the strengthening of export controls as well as the promotion of Council Common Position 2008/944/CFSP (1) by, inter alia, promoting measures to improve transparency. (5) With the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects (the UN Programme of Action), adopted on 20 July 2001, all UN Member States have undertaken to prevent illicit trafficking in SALW, or their diversion to unauthorised recipients and, in particular, to take into account the risk of diversion of SALW into the illegal trade when assessing applications for export authorisations. (6) On 8 December 2005, the United Nations General Assembly adopted an international instrument to enable states to identify and trace, in a timely and reliable manner, illicit SALW. (7) At the 2012 Second Review Conference on the UN Programme of Action, all UN Member States reaffirmed their commitment to prevent illicit trafficking in SALW, including their diversion to unauthorised recipients, as well as their commitments contained in the UN Programme of Action relating to the assessment of applications for export authorisations. (8) On 24 December 2014, the Arms Trade Treaty (ATT) entered into force. The object of the ATT is to establish the highest possible common international standards for regulating or improving the regulation of the international trade in conventional arms, to prevent and eradicate the illicit trade in conventional arms and prevent their diversion. The Union should support all UN Member States to implement effective arms transfer controls in order to ensure that the ATT will be as effective as possible, in particular as regards the implementation of its Article 11. (9) The Union previously supported Conflict Armament Research Ltd. (CAR) by Council Decisions 2013/698/CFSP (2) and (CFSP) 2015/1908 (3) (iTrace I and II). (10) The Union wishes to finance iTrace III, the third phase of this global reporting mechanism on illicit SALW and other illicit conventional weapons and ammunition. This will reduce the risk of their illicit trade and contribute to the achievement of the goals described above, including by providing relevant and timely information about illicit arms trafficking to national arms exports authorities so as to contribute to Europe's collective security, as requested by the EU Global Strategy, HAS ADOPTED THIS DECISION: Article 1 With a view to the implementation of the EU Global Strategy and the EU SALW Strategy and the promotion of peace and security, the project activities to be supported by the Union shall have the following specific objectives:  continued maintenance of a user-friendly global information management system on diverted or trafficked SALW and other diverted or trafficked conventional weapons and ammunition (iTrace) documented in conflict affected areas in order to provide policy-makers, conventional arms control experts, and conventional arms export control officers, with relevant information to develop effective, evidence-based strategies and projects against the illicit spread of SALW and of other conventional weapons and ammunition,  training and mentoring of national authorities in conflict-affected states to develop sustainable national illicit weapon identification and tracing capacity, to encourage sustained cooperation with the iTrace project, to better identify physical security and stockpile management (PSSM) priorities, to articulate national arms control and law enforcement assistance requirements (notably EU-funded initiatives, such as iARMS), and to strengthen dialogue with EU missions and initiatives,  enhanced frequency and duration of in-field research into SALW and other conventional weapons and ammunition illegally circulating in conflict-affected areas to generate iTrace data, in response to clear demands made by Member States and Union Delegations,  direct support to Member State arms export control authorities and arms control policy makers, including repeat consultative visits by iTrace project staff to capitals of the Member States, a 24-hour help desk to provide instant advice on risk assessment and counter-diversion strategies, the development of secure desktop and mobile dashboard applications to provide instant notification of post-export diversion, and the provision to Member States, on request, of post-shipment verification by iTrace project staff,  increasing awareness through outreach on the findings of the project, promoting the purpose and available functions of iTrace to international and national policy makers, conventional arms control experts and arms export licensing authorities, and enhancing international capacity to monitor the illicit spread of SALW and of other conventional weapons and ammunition as well as to assist policy makers in identifying priority areas for international assistance and cooperation and to reduce the risk of diversion of SALW and of other conventional weapons and ammunition,  providing key policy issue reports, drawn from the data generated by field investigations and presented on the iTrace system, about specific areas deserving international attention, including major trafficking patterns of SALW and other conventional weapons and ammunition, and the regional distribution of trafficked weapons and ammunition. The Union shall finance this project, a detailed description of which is set out in the Annex to this Decision. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by Conflict Armament Research Ltd. (CAR). 3. CAR shall perform its tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with CAR. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1 shall be EUR 3 474 322,77. The total estimated budget of the overall project shall be EUR 3 993 676,97, which shall be provided through co-financing by CAR and the German Federal Foreign Office. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the financial reference amount referred to in paragraph 1. For this purpose, it shall conclude the necessary agreement with CAR. The agreement shall stipulate that CAR has to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular narrative quarterly reports prepared by CAR. These reports shall form the basis of the evaluation carried out by the Council. In order to assist the Council in its evaluation of the results of this Council Decision, an external entity shall carry out an evaluation of the project. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Brussels, 11 December 2017. For the Council The President F. MOGHERINI (1) Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (OJ L 335, 13.12.2008, p. 99). (2) Council Decision 2013/698/CFSP of 25 November 2013 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (OJ L 320, 30.11.2013, p. 34). (3) Council Decision (CFSP) 2015/1908 of 22 October 2015 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (iTrace II) (OJ L 278, 23.10.2015, p. 15). ANNEX iTrace Global Reporting Mechanism on SALW and other Conventional Arms and Ammunition 1. Background and rationale for Common Foreign and Security Policy (CFSP) support 1.1. This Decision builds on successive Council Decisions to combat the destabilising impact of the diversion and trafficking of SALW and of other conventional weapons, notably Council Decisions 2013/698/CFSP of 25 November 2013 (1) and (CFSP) 2015/1908 of 22 October 2015 (2), which established and enhanced the iTrace global reporting mechanism on illicit SALW and other illicit conventional weapons and ammunition. The illicit proliferation of SALW and of other conventional weapons and ammunition is a major factor undermining State stability and exacerbating conflicts, which poses a serious threat to peace and security. As stated in the EU Strategy to Combat the Illicit Accumulation and Trafficking of Small Arms and Light Weapons and Their Ammunition (the EU SALW Strategy), illicit weapons and ammunition contribute to a worsening of terrorism and organised crime, and are a major factor in triggering and spreading conflicts, as well as in the collapse of State structures. Recent findings from the iTrace project in Iraq, Libya, Syria, and other complex conflicts close to the Union's external borders, confirm the EU SALW Strategy's assertions. The activities conducted under Decision (CFSP) 2015/1908 established iTrace, a global conflict weapon monitoring initiative. It operates in 27 conflict-affected states, including in Africa, the Middle East, South and East Asia, and latterly Latin America. iTrace is the world's largest public repository of diverted conventional weapons to support States in their efforts to detect and address diversion in line with commitments pursuant to Article 11 of the Arms Trade Treaty (ATT) and Criterion 7 of the Council Common Position 2008/944/CFSP (3). iTrace provides precise reporting on supplies of weapons and ammunition flowing to armed insurgent and terrorist forces that pose a threat to Union security, including Al Qaeda in the Islamic Maghreb and Daesh or Islamic State; it alerts Member State export control authorities confidentially, and rapidly, about post-export diversion risks; it provides critical, real time information to Union Delegations and Member State diplomatic missions in conflict-affected regions on arms trafficking and conflict dynamics; and mainstreams awareness of arms control and counter-diversion measures through high frequency, high impact global media engagement. 1.2. The iTrace project, however, faces increasing calls by Member States to provide direct, face-to-face briefings to national arms export licencing authorities (including frequent visits to capitals) and to provide a greater range of resources to arms export control policy makers. This Decision therefore aims to continue and enhance the work of the project under Decision (CFSP) 2015/1908 by further providing Union policy makers, arms control experts and arms export control officers with systematically compiled, relevant information, which will support them with in developing effective, evidence-based strategies against the diversion and illicit spread of conventional weapons and their ammunition in order to improve international and regional security. It will thus continue to support them to combine a successful reactive strategy with adequate preventive action to tackle illegal supply and demand, and to ensure effective conventional arms control in third countries. 1.3. The Decision provides for the continued maintenance and further enhancement of the publicly accessible iTrace online system. The projects listed in Decision (CFSP) 2015/1908 will be reinforced by: 1) the increased frequency and duration of missions to gather data on illicit conventional weapon supplies into conflict-affected regions;2) tailored support packages provided to Member States comprising direct consultation, bespoke data and reports, a 24-hour help desk, and post-shipment verification tasking; and 3) the training and mentoring of national authorities in conflict-affected States, to build counter-diversion capacity, enhance weapon management, and boost the collection of iTrace data. 2. Overall objectives The Action described below will further support the international community in combating the destabilising impact of the diversion and trafficking of SALW and of other conventional arms and ammunition. It will continue to provide policy makers, arms control experts and arms export control officers with relevant information, which will support them in developing effective, evidence-based strategies against the diversion and illicit spread of SALW and of other conventional weapons and ammunition in order to improve international and regional security. Specifically, the Action will: (a) provide concrete information on the trafficking of SALW and of other conventional weapons required to monitor more effectively the implementation of the UN Programme of Action on the Illicit Trade in SALW; (b) strengthen the implementation of the International Tracing Instrument; (c) expose major routes and entities involved in the diversion of conventional weapons and ammunition into conflict-affected regions or to international terrorist organisations and provide evidence of groups and individuals engaged in illicit trade, in support of national legal proceedings; (d) enhance cooperation between relevant UN organs, missions and other international organisations, in the field of tracing SALW and other conventional weapons, and of providing information directly in support of existing monitoring mechanisms, including INTERPOL's Illicit Arms Records and tracing Management System (iARMS), which is complementary to iTrace and with which coordination will be ensured; (e) provide relevant information to identify priority areas for international cooperation and assistance to combat effectively the diversion and trafficking of SALW and of other conventional weapons and ammunition, such as funding for projects with regard to stockpile security or border management; (f) offer a mechanism to assist in monitoring implementation of the ATT, specifically to detect the diversion of transferred conventional weapons as well as to assist governments in appraising the risk of diversion prior to the export of conventional arms, specifically the risk of diversion within the recipient country or re-export under undesirable conditions; and (g) provide tailored support to Member States to assist in diversion risk assessment and mitigation. 3. Long-term project sustainability and outcomes The Action will provide a durable framework for the sustained monitoring of the illicit spread of SALW and of other conventional weapons and ammunition. It is expected to increase substantially existing arms-related information and to support significantly the targeted development of effective conventional arms control and arms export control policies. Specifically, the project will: (a) populate further the iTrace information management system that will ensure long-term collection and analysis of illicit conventional weapons data; (b) provide conventional arms control policy makers and experts with a tool to define more effective strategies and priority areas for assistance and cooperation (for example, by identifying sub-regional or regional cooperation, coordination and information-sharing mechanisms that need to be established or strengthened, by identifying insecure national stockpiles, inadequate inventory management, illegal transfer routes, weak border controls, and insufficient law enforcement capacities); (c) contain the in-built flexibility to generate policy relevant information, regardless of rapidly changing policy requirements; (d) increase substantially the efficacy of international arms monitoring organisations and individuals by providing an information sharing mechanism of continually expanding scope; and (e) build sustainable national capacity in conflict-affected States to identify and trace illicit weapons and engage more effectively in international arms control and law enforcement processes. 4. Description of Action 4.1. Project 1: Training and mentoring of national authorities in conflict affected states in weapon identification and international tracing. 4.1.1. Project objective The project will provide on demand training on weapon identification, tracing, and management to local partners and, where required, peace support staff (including UN and Union Missions and Sanctions Monitoring Groups or Panels). This training will build on a range of services offered by CAR since 2014 although budgeted outside of the iTrace I and II projects which has proved critical to facilitating the projects. 4.1.2. Project activities The project will deploy staff from its field investigation teams to instruct at progressively more technical levels, encompassing: (a) an introduction to weapon data collection, with reference to specific cases; (b) basic weapon identification and effective weapon documentation techniques; (c) evidence collection standard operating procedures and the evidentiary chain of custody; (d) the requirements of long-range, regional, and international investigations; (e) the implementation of the International Tracing Instrument; (f) international weapon tracing and weapon tracing systems (notably Interpol and Europol); (g) the use of big data and trend analysis; and (h) avenues for technical assistance (international) and law enforcement intervention. These activities will be conducted alongside iTrace field investigations including joint investigations (mentoring) conducted with national government authorities. 4.1.3. Project results The project will: (a) encourage national authorities to grant greater access to iTrace field investigation teams responding to repeated calls for iTrace teams to provide technical assistance and joint investigation capacity, and equating to increased iTrace data. (b) provide concrete capacity assistance to national governments that, while suffering the impacts of weapon diversion, lack the tools to identify and report on diverted conflict weapons this is often a precursor to more effective domestic weapon management and, as such, supports implementation of the ATT, ITI, and PoA and physical security and stockpile management (PSSM) programming and liaison with international law enforcement bodies, including Interpol (iARMS) and Europol. (c) support enhanced dialogue notably identifying key stakeholders for other Union-supported initiatives (e.g. Union Mission relations with host governments) and kick-starting initiatives, such as PSSM programming (e.g. Union-supported stockpile management projects). 4.1.4. Project implementation indicators Up to 30 in-field training and mentoring visits, with an emphasis on repeat visits to support national authorities in building tracing capacity. The project will be implemented over the full two-year iTrace project period. 4.1.5. Project beneficiaries iTrace training and mentoring activities will have direct benefits for national stakeholders in conflict-affected states, including law enforcement bodies and prosecutors. The programme will offer indirect support to national dialogues with Union-funded and other arms control initiatives, encouraging the use of international tracing mechanisms (including Interpol's iARMS system and Europol), and facilitating engagement with Union-supported stockpile management projects and other SALW-control projects. 4.2. Project 2: Enhanced field investigations required to further populate the iTrace system with real-time documentary evidence of the diversion and trafficking of SALW and of other conventional weapons and ammunition, and other relevant information. 4.2.1. Project objective The project will enhance the frequency and duration of in-field research into SALW and other conventional weapons and ammunition circulating in conflict-affected areas. The project will prioritise countries of particular concern to Member States, including, inter alia, Iraq, Libya, Mali, South Sudan, Somalia, Syria, and Yemen. The establishment of formal information-sharing agreements with Union and UN Missions and with a range of organisations will facilitate the project, as will the selective sending of formal trace requests to national governments. In addition, the project will continue to conduct desk research into and verify (through in-field investigations) existing information on relevant transfers gathered from organisations other than CAR for entry into the iTrace system. 4.2.2. Project activities The following activities will be undertaken in the framework of this project: (a) the deployment of qualified weapon experts to conduct in-field analysis of illicit SALW and other conventional weapons, ammunition and related materiel recovered from conflict-affected states; (b) the analysis, review and verification of documented evidence on illicit SALW and other illicit conventional weapons, ammunition and their users, including, inter alia, photographs of weapons, their component parts and internal and external markings, packaging, associated shipping documentation and the results of field investigations (users, suppliers and transfer routes); (c) the review and verification of additional recent evidence on illicit SALW and of other conventional weapons and ammunition gathered by organisations other than CAR, including reports by UN sanctions monitoring groups, civil society organisations, and the international news media; (d) the uploading of all collected and reviewed evidence onto the iTrace information management system and online mapping portal; (e) the identification and support of local partners to ensure sustained data collection in support of iTrace throughout the duration of the proposed Action and beyond; (f) the continued liaison with national governments to pre-define national points of contact, and a coordination mechanism, in order to clarify the scope of CAR's investigations, and alleviate possible conflicts of interest, in advance of its investigations. The project will be implemented incrementally over the full two-year iTrace project period. 4.2.3. Project results The project will: (a) document, in situ, the physical evidence of diverted or trafficked conventional weapons and ammunition in conflict-affected regions; (b) verify and develop illicit trafficking cases from evidence gathered by CAR, by organisations with standing information-sharing agreements with CAR, and, as appropriate, other organisations, on diverted or trafficked conventional weapons and ammunition across all regions; (c) provide concrete visual evidence of diverted or trafficked conventional weapons and ammunition, including photographs of items, serial numbers, factory marks, boxes, packing lists, shipping documents, and end user certification; (d) generate textual accounts of illicit activity, including trafficking routes, actors involved in diversion or illicit transfer and assessments of contributing factors (including ineffective stockpile management and security and deliberate, state-orchestrated illicit supply networks); (e) upload the aforementioned evidence into the iTrace information management system and online mapping portal for full public dissemination and to Member States through secure desktop and mobile platforms. 4.2.4. Project implementation indicators Up to 50 field deployments (including extended deployment where required) throughout the two-year period to generate evidence to upload into the iTrace information management system and online mapping portal. The project will be implemented over the full two-year iTrace project period. 4.2.5. Project beneficiaries iTrace will continue to provide increasingly comprehensive information explicitly targeted first and foremost at Member State arms control policy makers, and arms export licensing authorities as well as Union institutions, agencies and missions. These Union beneficiaries will also have access to confidential information through secure desktop and mobile platforms provided by iTrace. Public information will continue to be accessible to all Union beneficiaries as well as to non-Union beneficiaries, notably arms control policy makers and arms export licencing authorities in 3rd countries. But also regional and international organisations (including UN sanctions monitoring groups, UN peacekeeping missions, UNODC, UNODA and INTERPOL); non-governmental research organisations (including Bonn International Center for Conversion (BICC), Group for Research and Information on Peace (GRIP), Stockholm International Peace Research Institute (SIPRI), and Small Arms Survey); advocacy organisations (including Amnesty International and Human Rights Watch) and the international news media will profit from the information published by iTrace. 4.3. Project 3: Direct support to Member State arms export control authorities and arms control policy makers. 4.3.1. Project objective iTrace project staff will work in close cooperation with Member States national arms export licencing authorities. Information provided by Member States national arms exports licensing authorities will be treated with due respect and confidentiality. iTrace will also continue to be in contact with a range of national arms export licencing authorities of third countries. These relationships will support several critical aspects of international efforts to address diversion and trafficking of conventional weapons and reinforce international counter-diversion measures, including: (a) providing detailed data and evidence on documented diversion to arms export licencing authorities (b) Supporting or providing, on official request by Member State national arms export licencing authorities, post-shipment or post-delivery verification capacity to Member States. 4.3.2. Project activities The following activities will be undertaken in the framework of this project: (a) iTrace teams sent on repeat visits to relevant authorities in Member State capitals to brief on counter-diversion issues, and report on international investigations; (b) A 24-hour helpdesk to provide instant advice on counter-diversion or potentially negative press allegations arising from unverified third party reporting; (c) The bespoke development for Member State export licencing authorities of online dashboards, which will stream secured data from the iTrace system red flagging parties with a history of diverting weapons, profiling high-risk destinations, and reporting, in real time, diversion of domestically manufactured weapons; and (d) The support or provision, on official request by Member State national arms exports licensing authorities, of post-delivery end use checks (verification) to Member States by iTrace field investigation teams. The project will be implemented over the full two-year iTrace project period. 4.3.3. Project results The project will: (a) assist Member State arms export licensing authorities, on their request in identifying post-export diversion; (b) supply information in support of full diversion risk analysis by Member State arms export licensing authorities (in line with the ATT and Common Position 2008/944/CFSP) prior to granting export licences; (c) provide Member State arms export licensing authorities with post-shipment verification capacity on their demand; (d) support Member State arms control policy makers with real-time information on diversion and trafficking trends in support of national engagement in international policy processes; and (e) assist Member State national law enforcement agencies in support of criminal investigations, where applicable and on their request. 4.3.4. Project implementation indicators The design and development by the existing iTrace system designers of bespoke desktop and mobile dashboards, which will stream live information from secure partitions within the iTrace system to Member State national authorities. A help desk, which will be manned by iTrace project staff, to provide full support to Member State arms export control authorities and arms control policy makers. Up to 30 visits to Member State capitals on request. The project will be implemented over the full two-year iTrace project period. 4.3.5. Project beneficiaries All interested Member States, with visits to capital and post-shipment verification missions conducted on request. 4.4. Project 4: Stakeholder outreach and international coordination 4.4.1. Project objective The project will showcase the benefits of iTrace to international and national policy makers, conventional arms control experts, and arms export licencing authorities. Outreach initiatives will also be designed to further coordinate information sharing and build sustainable partnerships with individuals and organisations capable of generating information that can be uploaded into the iTrace system. 4.4.2. Project activities The following activities will, with due attention to avoiding overlapping with other undertakings for instance on ATT outreach, be undertaken in the framework of this project: (a) iTrace project staff presentations to relevant international conferences dealing with the illicit trade in conventional weapons in all its aspects. Staff presentations will be designed to showcase iTrace, with an emphasis on 1) its concrete benefits for assisting in monitoring the implementation of the UN Programme of Action, the ATT, and other relevant international instruments; 2) its utility in identifying priority areas for international assistance and cooperation; and 3) its utility as a risk assessment profiling mechanism for arms export licensing authorities; (b) iTrace project staff presentations to national governments and peacekeeping operations. Staff presentations will be designed to showcase iTrace to relevant mission departments, to encourage and develop formal information-sharing agreements capable of generating information that can be uploaded into the iTrace system, as well as to assist policy makers in identifying priority areas for international assistance and cooperation. The project will be implemented over the full two-year iTrace project period. 4.4.3. Project results The project will: (a) demonstrate the utility of iTrace and the concept of documenting, compiling and sharing data on diversion to national and international policy makers working to implement conventional arms control and arms export control agreements (UN Programme of Action, ATT, and other relevant international instruments) and evaluate their implementation; (b) provide relevant information to assist policy makers and conventional arms control experts in identifying priority areas for international assistance and cooperation and devising effective counter-diversion strategies; (c) provide arms export licencing authorities with in-depth information on iTrace and its risk assessment utility, in addition to providing an avenue for further feedback and system enhancement; (d) facilitate information-sharing among national governments and UN peacekeeping operations, including data processing and analysis using the iTrace system; (e) facilitate the networking by an expanding group of conventional arms control experts involved in conducting in situ investigations into the diversion and trafficking of conventional weapons and ammunition; (f) raise the public profile of conventional weapons and ammunition tracing as a means to assist in monitoring the implementation of the UN Programme of Action, the ITI, the ATT and other international and regional arms control and arms export control instruments. 4.4.4. Project implementation indicators Up to 20 outreach conferences attended by iTrace staff. All conferences will include presentations of iTrace. Conference agendas and brief summaries will be included in the final report. The project will be implemented over the full two-year iTrace project period. 4.4.5. Project beneficiaries Please see Section 4.2.5 above for a full list of beneficiaries, which is identical to the beneficiaries of this project. 4.5. Project 5: iTrace policy reports 4.5.1. Project objective The project will provide key policy issue reports, drawn from the data generated by field investigations and presented on the iTrace system. The reports will be designed to highlight specific areas of international concern, including major conventional weapons and ammunition trafficking patterns, the regional distribution of trafficked weapons and ammunition, and priority areas for international attention. 4.5.2. Project activities In-depth analysis leading to the compilation, review, editing and publication of up to 10 iTrace policy reports. 4.5.3. Project results The project will: (a) produce up to 10 reports, each profiling a separate issue of international concern; (b) ensure the distribution of iTrace policy reports to all Member States; (c) devise a targeted outreach strategy to ensure maximum global coverage; (d) sustain the visibility of the Action in the policy arena and international news media by, inter alia, presenting illicit weapon information of topical concern; providing policy relevant analysis in support of on-going arms control processes and tailoring reports to provide maximum international news media interest. 4.5.4. Project implementation indicators Up to 10 online iTrace policy reports produced throughout the duration of the proposed Action and distributed globally. 4.5.5. Project beneficiaries Please see Section 4.2.5 above for a full list of beneficiaries, which is identical to the beneficiaries of this project. 5. Locations Projects 1 and 2 will require the extensive field deployment of conventional arms experts to conflict-affected regions. These deployments will be assessed on a case-by-case basis, with reference to security, access and the availability of information. CAR already has established contacts or on-going projects in many of the countries concerned. Project 3 will be conducted in Member State capitals (with other in-country travel conducted subject to Member State requirements). Project 4 will be conducted at international conferences, and in coordination with national governments and relevant organisations, worldwide to ensure maximum project visibility. Project 5 will be compiled in Belgium, Italy, France, and the United Kingdom. 6. Duration The total estimated duration of the combined projects is 24 months. 7. Implementing entity and Union visibility CAR embeds small field investigation teams with local defence and security forces, peacekeeping or peace support personnel, and other actors with security mandates. Whenever these forces or missions secure weapons or evidence-collection sites, CAR's teams recover all available evidence on weapons, related materiel, and user groups. CAR then proceeds to trace all uniquely identifiable items and conducts long-range investigations into weapon transfers, the supply of military materiel, and support to parties that threaten peace and stability. Working with national export licencing authorities, CAR reconstructs the supply chains that are responsible for supplying weapons into armed conflicts identifying illicit activity and the diversion of arms from legal to illicit markets. CAR records all information on its iTrace global weapon monitoring system, which with more than 100 000 conflict weapon entries, is the largest repository for conflict weapon data worldwide. CAR uses this information to a) alert Member States to the diversion of weapons and ammunition and, b) enable targeted counter-diversion initiatives, including revised export control measures and international diplomatic action. This methodology is proven to detect diversion almost immediately, with CAR field teams having advised Member States of diverted weapons whilst still deployed in conflict-affected areas (e.g. while on the ground in Mosul, Iraq). In some cases, CAR's teams have discovered unauthorised re-transfers within two months of weapons having left the factory door. On 22 October 2015, Decision (CFSP) 2015/1908 supported CAR in continuing and augmenting the iTrace project established by Decision 2013/698/CFSP. The projects referred to as iTrace I and II, respectively have firmly established iTrace as a significant conflict weapon monitoring initiative worldwide and provided direct support to Member State export licencing authorities and arms control policy makers. Furthermore, on 2 December 2015, the Union action plan against illicit trafficking in and use of firearms and explosives called for extending the use of iTrace and recommended that any national law enforcement authority detecting the diversion of weapons and ammunition check findings against records in iTrace. CAR shall take all appropriate measures to publicise the fact that the Action has been funded by the Union. Such measures will be carried out in accordance with the Commission Communication and Visibility Manual for EU External Action laid down and published by the Commission. CAR will thus ensure the visibility of the Union contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions, and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. 8. Reporting CAR will prepare regular narrative reports quarterly. (1) Council Decision 2013/698/CFSP of 25 November 2013 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (OJ L 320, 30.11.2013, p. 34). (2) Council Decision (CFSP) 2015/1908 of 22 October 2015 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (iTrace II) (OJ L 278, 23.10.2015, p. 15). (3) Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (OJ L 335, 13.12.2008, p. 99).